Citation Nr: 1044568	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  04-03 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an injury 
to the left knee and leg.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had active duty service from March 1947 to May 
1967.

This appeal originates from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) that, in pertinent part, denied the claim of 
entitlement to service connection for residuals of a left leg and 
knee injury and determined that new and material evidence had not 
been received to reopen a previously denied claim of entitlement 
to service connection for a low back disability.

In August 2006, the appellant testified before a Veterans Law 
Judge (VLJ) at a hearing.  A transcript of this hearing is 
associated with the claims folder.

In November 2007, the Board remanded this case for another 
hearing as the VLJ who had conducted the prior hearing was no 
longer available to review the claim.  In March 2008, the 
appellant testified at a travel Board hearing at the RO before 
the undersigned Acting VLJ.  The transcript of that hearing is 
associated with the claims folder.

In April 2008, the Board remanded this case for additional 
evidentiary development, to include requesting records from 
appropriate entities and obtaining a VA examination with an 
opinion on the appellant's behalf.  At this time, the Board 
determined that new and material evidence had been received to 
reopen the claim for service connection for a low back 
disability.

The development has been accomplished and the case has been 
returned to the Board for disposition.

It is noted that, in November 2010 following certification of the 
appeal to the Board, the Board received additional evidence from 
the appellant along with a VCAA response form, which indicated 
that he had no other information or evidence.  The evidence 
submitted here consists of VA progress notes dated May through 
July 2010 showing complaints of back pain and findings for 
degenerative joint disease.  The Board finds that his evidence, 
while pertinent, is cumulative of previously obtained medical 
evidence.  Therefore, referral to the agency of original 
jurisdiction for consideration of this evidence is not warranted.  
See 38 C.F.R. §§ 19.37, 20.1304.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A disability of the left knee and leg, is not attributable to 
service, or an incident of service; and arthritis of the left 
knee is not shown within the initial post separation year.

2.  A low back disability is not attributable to service, or an 
incident of service; and arthritis of the low back is not shown 
within the initial post separation year


CONCLUSIONS OF LAW

1.  A left leg and knee disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A low back disability not incurred in or aggravated by 
service, and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The RO sent the appellant a VCAA letter in May 2003.  This letter 
essentially complied with statutory notice requirements as 
outlined above.  VA notified the appellant of the evidence 
obtained, the evidence VA was responsible for obtaining, and the 
evidence necessary to establish entitlement to the benefits 
sought including the types of evidence that would assist in this 
matter.  Additionally, with respect to the claim to reopen, the 
RO notified the appellant of the legal requirements for reopening 
that claim.

However, at that time, the RO failed to provide notice of the 
disability rating and effective date elements.  See 
Dingess/Hartman, supra.  The RO further failed to provide notice 
of the basis for the prior denial with respect to the claim to 
reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (Specific 
to the request to reopen, the claimant must be notified of both 
the reopening criteria and the criteria for establishing the 
underlying claim for service connection).  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim-the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding the 
error, VA supplemented the initial notice with a VCAA letter 
dated March 2007, which provided the appellant with notice of the 
disability rating and effective date elements of his claim, and 
provided him with the basis for the prior final denial of his 
back claim.  Also, as an aside, the Board notes that his claim to 
reopen was subsequently granted by the Board in its April 2008 
decision-thus any defective notice cannot be considered 
prejudicial.  The Board observes, after VA sent the March 2007 
supplemental VCAA notice, the claims were readjudicated in 
September 2010.  VA issued a Supplemental Statement of the Case 
dated the same notifying him of the actions taken and evidence 
obtained or received.  As such, the appellant was afforded due 
process of law.  Ultimately, the appellant has not been deprived 
of information needed to substantiate his claims and the very 
purpose of the VCAA notice has not been frustrated by the timing 
error here.  Also, the Board notes that the appellant has been 
represented throughout his appeal by an accredited veterans 
service organization.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to be 
avoided).

In additional to the duty to notify, VA has a duty to assist 
claimants in the development of their claims.   38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  Service and VA treatment records 
have been associated with the claims folder.  To the extent that 
the service treatment records are incomplete, the Board observes 
that the RO took action to obtain such records.  Record requests 
were made to the Texas National Guard, National Archives and 
Records Administration (NARA), Bureau of Naval Personnel, and 
National Personnel Records Center (NPRC).  However, no additional 
records were available from these resources and the NPRC informed 
VA that there were no morning reports or SGO (Surgeon General's 
Office) records.  As the service treatment records may be 
incomplete, the Board recognizes its heightened duty to explain 
its findings and conclusions and to consider the benefit of the 
doubt.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  It is noted that, in March 
2007, the RO notified the appellant of alternative forms of 
evidence that he could submit in support of his claims.

Also, consistent with its duty to assist, VA afforded the 
appellant an opportunity to appear for a hearing.  The appellant 
testified on two separate occasions and the transcripts are 
associated with the claims folder.  It is noted that the 
undersigned VLJ advised the appellant of the type of evidence 
necessary to establish the claim and explored whether evidence 
was missing and the possible sources of such evidence or 
information.  The actions of the VLJ supplements VCAA and 
complied with 38 C.F.R. § 3.103.

At times, VA's duty to assist includes providing an examination 
and obtaining a medical opinion.  Here, VA afforded the appellant 
an examination in August 2010, and obtained a medical opinion on 
his behalf.  The Board notes that the recent VA examination is 
adequate as it reflects a pertinent medical history, review of 
the documented medical history, clinical findings, diagnoses, and 
an opinion supported by a medical rationale.  The adequacy of 
this examination has not been challenged by either the appellant 
or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. 
App. 122 (2000).

Service Connection

The appellant seeks service connection for residuals of injury to 
the left knee and leg, and low back disability.  At his August 
2006 hearing, the appellant testified that he injured his left 
leg and knee during general quarters exercises when he struck his 
leg on an egg-shaped water-tight hatch aboard ship as he passed 
through on his way to his duty station.  The appellant reported 
that he received treatment from a corpsman, elastic bandaging and 
APC pills.  The appellant acknowledged to the VLJ that his injury 
had healed, but stated that his knee would occasionally swell 
thereafter if he bumped it in a certain way.  The appellant 
indicated that he was very careful with his knee and self-treated 
his problems.  The appellant testified that he injury his back 
while loading and unloading heavy bombs aboard ship in service.  
He indicated that this required a repetitive twisting motion.  He 
reported that he went to sick bay after hearing a pop.  The 
representative reported that the appellant has worn a back brace 
and self-made strapping since then.  The appellant stated that he 
obtained post service treatment at US Public Health Services and 
VA.

At his May 2008 hearing, the appellant testified similarly.  In 
addition, he reported that his left leg/knee injury occurred 
while he was aboard the USS Salamonie.  It was noted that the 
record included some medical reports from that vessel.  The 
appellant indicated that he sustained a laceration, treated with 
Mercurochrome and wrapping.  He reported joint pain after this 
incident, treated with APCs.  No x-ray was performed.  The 
appellant reported visiting the US Public Health Clinic and the 
Naval Hospital after service discharge.  He further reported 
mostly self-treatment for the left leg/knee.  The appellant 
testified that he injured his back when moving heavy 
ordinance/bombs while on duty aboard the aircraft carrier USS 
Kersal.  He reported treatment in service along with off-and-on 
symptoms after service.

A review of the service treatment records discloses that the 
appellant reported back pain in May 1952.  The appellant 
complained of pain with extension.  He was given Aspirin, heat, 
and a strap for the lower back.  On admission for common cold in 
February 1955, past history included "many other sick call 
admissions for minor lacerations ..."  Examination note dated 
February 1956 reflects that the appellant was examined on this 
date and found to be physically qualified for discharge and 
immediate re-enlistment.  No musculoskeletal defects were noted.  
Again, examination note dated February 1962 reflects that the 
appellant was qualified for re-enlistment.  The examiner reported 
that there were no chronic defects.

Medical records from the US Public Health Service dated 1967 to 
1977 were received.  These records reflect that the appellant was 
admitted in March 1972 for a possible right renal mass.  At this 
time, the appellant denied a history of back pain.  These records 
are silent for back and left leg/knee complaints and findings.

In May 1977, VA received an original claim for compensation.  The 
appellant reported disabilities were high blood pressure, gout, 
glaucoma, bad heart, headaches, right ear problem, lower back 
problems, right shoulder problems, and upper back.

In a July 1977 letter to VA, the appellant requested examination.  
He stated that he was deprived a thorough examination at service 
separation and that he was denied the right to reveal any mental 
or physical conditions that existed at the time of discharge.  
The appellant indicated that he receives treatment for conditions 
related to military service.  These included glaucoma, gout, 
hypertension, headaches, ringing in both ears, swelling of the 
feet, and defective right ear.  He further indicated that he had 
in-service treatment for tonsillitis, cyst, hives, and 
urethritis.

Report of VA examination dated August 1977 reflects no complaints 
specific to the left leg and knee, or to the low back.  Clinical 
findings reflect normal gait.  No abnormal leg and knee, or low 
back findings were reported.

A May 2002 VA treatment record reflects that the appellant had 
sustained head and neck injuries from a motor vehicle accident 
with musculoskeletal pain.  A July 2002 VA treatment record shows 
that the appellant was busy working maintenance at the VA, and at 
home with lawn mowing.  His symptoms relative to the accident had 
resolved, including musculoskeletal neck pain.

In January 2003, VA received an application for compensation from 
the appellant.  He claimed to have post traumatic stress disorder 
related to service.  No other disabilities were claimed.

A January 2003 VA treatment note reflects that the appellant 
reflects that the appellant works maintenance at the VA full-
time.  Occasional knee pain was reported.  The appellant 
indicated that it "feels like they will give out."  He denied 
falls, but stated that it was variably symptomatic-but not this 
day.  By history, he hit his left knee at work in October 20002 
and had subsequent swelling with x-ray findings for degenerative 
changes.  The condition was treated with homeopathic medication.  
The appellant reported improved symptoms with activity and 
stiffness with inactivity.  Examination was positive for 2+ 
bilateral knee crepitus, no effusion, and range of motion to 170 
degrees.  X-ray of the left knee showed patellar spurring and 
narrowing of the patellar-femoral compartment, no effusion, and 
mild osteophyte.  The assessment included osteoarthritis, mild 
symptoms, treats with Ibuprofen.

In May 2003, the appellant requested service connection for the 
back and injuries to the left leg.

A June 2003 letter written by the appellant's VA physician, J.P., 
M.D, reflects that the appellant has been under his care since 
2001.  He stated that he had treated him for several conditions 
to include chronic back and knee pain.  The physician further 
stated that the appellant had pain of the back and left knee with 
x-ray findings for arthritis and disc disease in the back.  By 
history, the appellant had back and left knee pain since service.  
Also, by history, the appellant had falls and quite a bit of knee 
trauma while running at night to safety during attacks on his 
ship; and the appellant had "repeated, difficult heavy lifting 
of potatoes to overhead shelves" which the physician reports 
could have contributed to his back pain.  It was noted that heavy 
lifting is a risk factor for lumbar disk narrowing, which the 
appellant has.

A December 2003 VA treatment record shows that the appellant 
reported having "some joint pain" but that keeping physically 
active helped.  An October 2004 impression included low back 
pain.  A December 2004 x-ray study of the lumbosacral spine 
showed marked L5-S1 disc space narrowing, small anterior 
osteophytes throughout the lumbar spine, and facet hypertrophy at 
L3-S1.

Subsequently dated VA treatment records are essentially silent 
for complaints or findings relative to low back and the left 
knee/leg problems, with the exception of a July 2010 progress 
note showing complaints of back pain and findings for 
degenerative joint disease.
An MRI of the lumbar spine dated May 2008 shows disc desiccation 
and other abnormalities at various levels of the lumbar spine.

A private medical statement dated October 2009 reflects that the 
appellant has multiple medical problems including severe lumbar 
stenosis and bilateral lumbar neural foraminal stenosis.

In April 2010, a VA examination was conducted.  The report of 
examination reflects that the claims folders were reviewed.  At 
the examination, the appellant reported a history of left knee 
and leg injury due to striking it on the bulkheads while running 
during general quarters exercises.  This reportedly happened on 
several occasions.  Regarding the back, the appellant reported 
that he developed problems after loading and unloading bombs on 
the ship.  Physical examination was performed and the clinical 
findings are in the report of examination.  X-ray of the left 
knee showed degenerative and possible post traumatic changes.  X-
ray of the lumbar spine showed minimal lordosis, minimal 
scoliosis (convex to the right), small osteophytes in the lumbar 
vertebral bodies, and narrowing of the intervertebral disc 
spaces.  The diagnoses were minimal degenerative joint disease of 
the left knee, and age-acquired degenerative changes of the low 
back.  The examiner opined that it is less likely than not that 
the low back condition is associated with service.  The rationale 
was that the record documents a one-time complaint in service 
only and subsequently dated treatment records show no further 
back complaints.  The examiner stated that there is "no evidence 
of chronic ongoing condition associated with his military 
service."  With regard to the left knee/leg, the examiner opined 
that it is less likely as not that the knee condition is related 
to service.  The rationale was that the appellant reported a 
history of a one-time laceration in service in the mid-1950's and 
the subsequently dated service treatment records are silent for 
further complaint of the left leg or the knee.

Analysis

Initially, the Board notes the appellant had wartime era service.  
He did not engaged in combat and he does not assert that his 
claimed conditions are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application in 
this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established during 
the period of service if manifested to a compensable degree 
within one year following service in a period of war or following 
peacetime service on or after January 1, 1947.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 
3.309(a).

Having carefully considered the evidence of record, including the 
sworn testimony of the appellant, the Board finds that the 
preponderance of the evidence is against service connection for 
residuals of left knee and leg injury, and low back disability.  
The evidence establishes current disability of the low back and 
left knee.  However, the evidence does not support a finding of 
continuity of symptomatology or that the currently shown 
disorders are etiologically related to service-including any 
incident of service.

The appellant testified that he injured his left knee and leg in 
service and that repetitive motion with heavy lifting during 
service caused his current back disorder.  The appellant 
testified that he has had continuity of symptoms since service.  
The Board accepts that the appellant is competent to report 
injuries to the back and left knee and leg in service, and 
continuity of symptoms since service.  Layno v. Brown, 6 Vet.App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 
(1995).  However, the Board finds that the appellant's 
allegations of continuity of symptoms are not credible.  In 
assessing credibility, the Board may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In assessing credibility, the Board 
may consider the lack of complaints or treatment during the years 
intervening service and the initial diagnosis of disability.  
Savage v. Gober, 10 Vet. App. 488 (1997).

Regarding the back, the Board finds that the report of continuity 
of symptoms since service to include since the May 1952 
documented complaint of back pain are not credible.  First, there 
are no documented complaints or abnormal findings subsequent to 
the initial documented back complaint in May 1952.  There are 
many service treatment notes after May 1952, but these are silent 
for back complaints and abnormal back pathology.  Second, 
discharge and re-enlistment examinations dated February 1956 and 
February 1962 reflect that there were no chronic defects and that 
the appellant was qualified for discharge and immediate re-
enlistment.  While these examinations reports are not detailed in 
form, the Board believes that the fact that the appellant twice 
was deemed qualified for reenlistment suggests that he did not 
have a chronic problem or continuity of symptoms.  Third, there 
are no documented back complaints for ten years after service 
discharge and this complaint was in the form of a claim for VA 
compensation-and without any corroborative other evidence, lay 
or medical.  Fourth, the first documented evidence of treatment 
for the back is roughly 2003, more than 30 years after service 
discharge.  And, fifth, the appellant is an inconsistent 
historian.  To the VA he has testified that his back problems 
began with loading and unloading bombs, which involved repetitive 
twisting motions; whereas to his back problem began from lifting 
potatoes overhead in his report of onset to Dr. J.P.  In view of 
the above, the Board finds that the appellant's assertions of in-
service onset and continuity of back symptoms are not credible 
and do not provide a basis to establish service connection.

Similarly, regarding the left knee and leg, the Board finds that 
the appellant is not credible to the extent that he reports in-
service onset of continuity of symptoms.  The Board observes that 
there are no records contemporaneous with the alleged left knee 
and leg injury.  But the Board finds more important that there 
are no complaints or abnormal left knee or leg findings 
subsequent to the time period of the alleged in-service injury.  
Also, discharge and re-enlistment physical examinations dated 
February 1956 and February 1962 reflect that there were no 
chronic defects; the appellant was qualified for discharge and 
immediate re-enlistment.  Additionally, the appellant is an 
inconsistent historian.  During the first documented post service 
treatment for the left knee in January 2003, the appellant 
reported injuring his left knee at work in October 2002.  He did 
not report a history of in-service injury to the left leg or 
knee, and he did not report any history of left leg or knee 
problems dating to service.  This, coupled with the lack of 
complaints or treatment during the years intervening service and 
VA treatment in 2003, weighs against a finding of credibility.

Accordingly, the Board finds that the appellant's assertions of 
in-service onset of continuity of symptoms regarding the back and 
the left leg and knee are not credible.  Therefore, such 
assertions have diminished probative value and may not serve to 
establish service connection on the basis of continuity of 
symptomatology.

Additionally, the competent evidence of record does not relate 
any currently shown disability of the back or left knee to 
service or any incident of service.  In fact, on the recent VA 
examination in April 2010, the examiner opined that it was less 
likely than not that the conditions found on examination were 
related to service or the in -service injuries reported by the 
appellant.  This evidence weighs against the claim.  The Board 
notes that medical evidence or other reliable evidence showing a 
positive relationship to service has not been presented.  The 
Board finds that the appellant is not competent to opine that a 
relationship exists between his currently shown disabilities of 
the back and left knee, and service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

Accordingly, the claim is denied.



ORDER

Service connection for left knee and leg disability is denied.

Service connection for low back disability is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


